Sherwood, Judge,
delivered the opinion of the court.
This case is on all fours with that of O’Neil against the same defendant, decided at the present term. His Honor, Judge Jones, decided that case, and his Honor, Judge Lindley, decided this one; and on evidence, which, in all its essential features, is the same, arrived at similar conclusions, and there is no reason to doubt the correctness of those conclusions, established so clearly as they are by that evidence.
The chief point of difference (if difference it can be called) between the two cases is, that Mrs. O’Neil was the purchaser of Robbin’s equity of redemption in certain lands at private sale, and the plaintiff was the purchaser of Robbin’s equity of redemption in certain other lands under execution. The plaintiff occupies, therefore, the same substantial footing as does Mrs. O’Neil. (Ryland vs. Callison, 54 Mo., 513.)
For like reasons as those given in her case, the judgment 'must be affirmed. Judge Vories absent; the other judges concur.